United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
DEPARTMENT OF THE ARMY,
LETTERKENNY ARMY DEPOT,
Chambersburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1323
Issued: January 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 13, 2016 appellant, through counsel, filed a timely appeal from the April 21,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established a right shoulder injury causally related to
the accepted March 23, 2015 employment incident.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.
FACTUAL HISTORY
On March 23, 2015 appellant, then a 35-year-old welder, filed a traumatic injury claim
(Form CA-1) alleging that on that date, while grinding off an old lug from a mine-resistant
ambush protected (MRAP) overhead, “the grinder grabbed hold of a boss” and jerked out of
appellant’s hands. He noted that he felt instant pain and felt a pop in his right shoulder.
Appellant stopped work on the date of the injury and returned to light duty on May 11, 2015.
Appellant was seen on March 23, 2015 at the employing establishment’s health clinic.
Dr. Gary K. Luttermoser, a Board-certified family practitioner, noted that appellant alleged an
injury at work. He described appellant’s account of the injury and indicated that due to
appellant’s significant right shoulder pain with movement of right arm, he referred appellant to a
hospital for evaluation and treatment.
Appellant also submitted medical records from a March 23, 2015 visit to Chambersburg
Hospital, where appellant was seen by Dr. Peter Viriassov, an osteopath Board-certified in
emergency medicine. Dr. Viriassov noted the history of injury, and indicated that the diagnostic
test results of appellant’s right shoulder demonstrated no fracture or dislocation. He listed his
diagnoses as acute right shoulder injury and concern for rotator cuff tear. Dr. Viriassov ordered
a follow-up appointment in one to two days for revaluation with Occupational Health Associates.
He also completed a form indicating that appellant had an acute right shoulder injury and was not
to return to work until he was medically evaluated again. The hospital record also includes a
diagnostic imaging report, signed by Dr. Stephen T. Thuahnai, a Board-certified radiologist,
indicating no fracture of the right shoulder. Appellant also submitted discharge instruction forms
from Chambersburg Hospital discussing shoulder sprains and rotator cuff injuries.
In a March 25, 2015 report, Dr. Anthony Bruno, a Board-certified orthopedic surgeon,
noted appellant’s history of injury and physical examination findings. He diagnosed pain in the
shoulder joint region. Dr. Bruno provided appellant instructions regarding exercise to increase
the range of motion in his elbow, fingers and wrists. He also gave appellant a sling, and
prescribed medication.
In reviewing an April 3, 2015 magnetic resonance imaging (MRI) scan, Dr. Henry Ching,
a Board-certified radiologist, listed impressions of: (1) moderate degenerative joint disease right
glenohumeral joint; (2) tears of the bases of the anterior and posterior labrum, moderate
degenerative change of the anterior and posterior labrum, small tear through the superior labrum;
(3) moderate tendinopathy of the supraspinatus, infraspinatus, and subscapularis tendons; and
(4) moderate degenerative joint disease of the right acromioclavicular joint. In a diagnostic
imaging report of the same date, Dr. Ching noted that appellant’s right shoulder joint capsule
volume was somewhat small in overall size, and also noted degenerative joint disease of the right

2

glenohumeral joint without evidence of extravasation of contrast into the subacromial or
subdeltoid spaces.
In an April 6, 2015 report, Dr. Albert Tom, an orthopedic surgeon, noted that appellant
complained of shoulder pain, and he diagnosed early glenohumeral arthritis and degenerative
labral tears. He related that appellant had an injury to the right shoulder on March 23, 2015 at
the employing establishment. Dr. Tom continued to treat appellant for osteoarthrosis of the
shoulder region and pain in the joint shoulder.
Dr. Roger J. Robertson, a Board-certified orthopedic surgeon, reported on May 6, 2015,
that appellant would be sent for a second opinion as he was very resistant to treatment, had not
seen much improvement, and is having quite a bit of discomfort.
In a May 13, 2015 letter, OWCP noted that a limited amount of medical bills had been
paid, but that the merits of his claim had not been considered. However, as the medical bills had
now exceeded $1,500.00, appellant was required to submit further specified information to
support his claim. Appellant was afforded 30 days to submit additional medical evidence.
Appellant submitted physical therapy notes from Fulton County Medical Center for four
sessions from April 24 through May 21, 2015.
In a May 28, 2015 outpatient note from Penn State Hershey Medical Center, Dr. HyunMin Kim, an orthopedic surgeon, noted appellant’s history of injury on March 23, 2015. He
assessed appellant with right shoulder osteoarthritis with acute symptoms which developed after
a work injury. Dr. Donald J. Flemming, a Board-certified radiologist, conducted an x-ray on that
date which evinced moderate glenohumeral osteoarthritis.
By decision dated June 12, 2015, OWCP denied appellant’s claim as he had not
established an injury causally related to the accepted employment event.
In a June 18, 2015 report, Dr. Gregory R. Jaques, a family practitioner, examined
appellant for the employing establishment. He noted that appellant had an accident on March 23,
2015 while working as a welder, that he reviewed the records with appellant including the work
release to full duty on June 29, 2015, and encouraged appellant to continue his home exercise
program.
On June 30, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
In a July 29, 2015 report, Dr. Tom noted that appellant’s MRI scan of April 3, 2015
showed evidence of degenerative arthritis, but no evidence of rotator cuff tear or tendinopathy of
the rotator cuff. He discussed various treatment options with appellant, noting the complications
caused by his young age. Dr. Tom noted that appellant was to continue to work full duty,
prescribed him Emloxicam, and recommended follow-up at Hershey Medical Center.
At a hearing held on February 11, 2015, counsel argued that the emergency department
report from March 23, 2015 met the criteria for a rationalized report of causal relationship. He
noted that the history of the injury in the report from the emergency department was complete,
3

and that as it noted a rotator cuff injury, the necessary elements to establish a claim were in the
report. Counsel argued that emergency room physicians do not write complete reports, that it
was unrealistic to expect a complete report from an emergency room physician, and that this is
not the law. Appellant described how the injury occurred, and noted that his supervisor told him
to go to the hospital.
By decision dated April 21, 2016, the hearing representative affirmed the June 12, 2015
decision. The hearing representative found that Dr. Kim was the only physician of record who
addressed the cause of appellant’s right shoulder condition; however, as his opinion was
speculative it was of little probative value.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was caused in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.8 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the

3

Id.

4

Joe D. Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id.

8

I.J., 59 ECAB 408 (2008); supra note 5.

4

care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.9
ANALYSIS
The Board finds that the medical evidence of record fails to establish a causal relationship
between the accepted March 23, 2015 employment incident and a resulting medical diagnosis.
As noted by OWCP’s hearing representative, Dr. Kim was the only physician of record
who offered an opinion regarding causal relationship. He noted that appellant had a work injury
on March 23, 2015 and noted that appellant’s right shoulder osteoarthritis with acute symptoms
developed after the employment injury.
However, Dr. Kim did not explain the
pathophysiological process by which appellant’s employment incident would have caused or
aggravated his condition.10 As such his opinion is of limited probative value.
Dr. Luttermoser examined appellant immediately after the March 23, 2015 employment
incident for the employing establishment for right shoulder pain, but did not treat appellant nor
did he offer a definitive diagnosis or opinion on causal relationship. Instead he referred appellant
to the emergency room for treatment and consultation for significant right shoulder pain.
Dr. Viriassov examined appellant on the date of injury at the hospital and noted an acute right
shoulder injury and his concern for a rotator cuff tear. He ordered follow-up care. Dr. Viriassov
did not reach any conclusion with regard to a definitive diagnosis or causal relationship. These
two physicians offered no opinion regarding the cause of appellant’s right shoulder condition,
therefore, these reports are insufficient to meet appellant’s burden of proof. Medical evidence
submitted to support a claim for compensation should reflect a correct history and should offer a
medically-sound explanation of how the work incident caused a diagnosed condition.11
Similarly the reports from Drs. Bruno, Robertson, Jacques, and Tom offered no opinion
regarding causal relationship. In his March 25, 2015 report, Dr. Bruno noted appellant’s history
of injury, physical examination findings, and diagnosed right shoulder pain. Dr. Robertson in his
May 6, 2015 report related that appellant would be sent for second opinion evaluation.
Dr. Jacques’ report of June 18, 2015 for the employing establishment cleared appellant for fullduty work but did not address causal relation. Likewise, Dr. Tom provided reports dated July 29,
2015, wherein he discussed appellant’s degenerative arthritis, but failed to provide any
explanation linking this condition to the March 23, 2015 employment incident. Lacking
rationalized medical explanation as to how the accepted employment incident caused the
diagnosed condition, these reports are also of limited probative value.12
Drs. Thuahnai Ching and Fleming’s diagnostic study reports are of limited probative
value as they also do not address whether the employment incident of March 23, 2015 caused the
9

James Mack, 43 ECAB 321 (1991).

10

T.O., Docket No. 16-9423 (issued June 20, 2016).

11

See B.L., Docket No. 16-1205 (issued November 23, 2016).

12

Id.

5

diagnosed conditions. Medical evidence which does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.13
Neither the fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.14 An award of compensation may not be
based on surmise, conjecture, or speculation.15 As appellant did not establish that his medical
condition was causally related to the accepted employment incident, he has not met his burden of
proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a right shoulder injury causally related
to the accepted March 23, 2015 employment incident.

13

G.M., Docket No. 14-2057 (issued May 12, 2015); C.B., Docket No. 09-2027 (issued May 12, 2010).

14

Dennis M. Mascarenas, 49 ECAB 215 (1997).

15

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 21, 2016 is affirmed.
Issued: January 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

